DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25 and 28-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9, 11-13 of U.S. Patent No. 10,917,544 (the ’544 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in every aspect than the patented claims and are, therefore, an obvious variant thereof.
Claim of the instant application
Corresponding claims of the ’544 patent
21, 23, 29, 31-34, 36-40
22, 38
24
28
30
25, 35
1, 11
1, 12
11
7
2
3, 13


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 22, 24, 26-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaga (US 2020/0037471 A1).

Claim 21, Kaga teaches a device (imaging apparatus 10; see Fig. 1A,B) comprising:
a body (see Fig. 1A,B);
a first image capture device (image-sensor unit 14A; paragraph 0054) supported within the body (see Figs. 1-2) and including:
a first integrated sensor-lens assembly (ISLA) with a first image sensor (lens barrel 11A and image sensor 12A; paragraph 0040); and
a first lens facing in a first direction (lens barrel 11A includes an imaging optical system; paragraph 0040, 0043) and positioned to receive and direct light onto the first image sensor (object image formed by imaging optical system of lens barrel 11A is formed on the imaging plane IP of image sensor 12A; paragraph 0042) ;
a second image capture device (image-sensor unit 14B; paragraph 0054) supported within the body (see Figs. 1-2) and including:
a second ISLA with a second image sensor (lens barrel 11B and image sensor 12B; paragraph 0040); and

a thermal member (“heat-dissipation structure of the imaging apparatus 10 enables heat generated from the image-sensor units 14A and 14B to be dissipated to the front cover 20 and the rear cover 21;” paragraph 0055) between the first image capture device and the second image capture device (heat receiver 31 of each heat dissipation sheet 30 is between image-sensor unit 14A and 14B; paragraph 0067 and Fig. 4) and configured to transfer heat away from the first image capture device and the second image capture device, the thermal member including a non-linear, bendable configuration (heat dissipation sheet 30 is non-linear and includes a bending section 34; paragraph 0058 and Fig. 4).

Claim 22, Kaga further teaches wherein the first image capture device defines a first field-of-view and the second image capture device defines a second field-of-view overlapping the first field-of-view (“imaging optical system of each of the lens barrels 11A and 11B has an angle of view wider than 180 degrees;” paragraph 0043).

Claim 24, Kaga further teaches wherein the thermal member includes bends located between opposing end portions thereof (see bending section 34 of each heat dissipation sheet 30; paragraph 0058 and Fig. 4).

Claim 26, Kaga further teaches wherein the thermal member is non-unitary in construction (heat-dissipation structure comprises a heat dissipation sheet 30A and heat dissipation sheet 30B; paragraph 0055).

Claim 27, Kaga further teaches wherein the thermal member includes individual segments connected to each other (see heat receiver 31 of heat dissipation sheet 30 connected to interposer 32 of the heat dissipation sheet 30, which is in turn connected to heat dissipation section 33; paragraph 0057 and Fig. 4A,4B. Further, heat dissipation sheet 30A and heat dissipation sheet 30B are connected to each other via frame contact 133b and front plate 27a; paragraph 0080 and Fig. 10).

Claim 28, Kaga further teaches a heat sink (front cover 20 and rear cover 21; paragraph 0055), the thermal member being connected to the heat sink (“heat-dissipation structure of the imaging apparatus 10 enables heat generated from the image-sensor units 14A and 14B to be dissipated to the front cover 20 and the rear cover 21;” paragraph 0055).

Claim 29, Kaga further teaches wherein the thermal member extends between the first image capture device and the second image capture device (heat dissipation sheet 30 includes a heat receiver attached to the back of each image-sensor board 13; paragraph 0056).

Claim 30, Kaga further teaches wherein the first ISLA further includes a first printed circuit board (image-sensor board 13A of image-sensor unit 14A; paragraph 0042) having a first 

Claim 31, Kaga teaches a device (imaging apparatus 10; see Fig. 1A,B) comprising:
a body (see Fig. 1A,B); and
an optical module supported within the body (image-sensor unit 14A, 14B; paragraph 0041), the optical module including:
a heat sink (heat-dissipation structure; paragraph 0055); and
a bendable thermal member operatively connected to the heat sink to facilitate heat dissipation during operation of the optical module (“heat dissipation sheet 30 (sheet body) is a flexible sheet;” paragraph 0056).

Claim 32, Kaga further teaches wherein the optical module includes a first integrated sensor-lens assembly (ISA) and a second ISLA arranged in a back-to-back configuration (see Figs. 1A, 1B, 13).

Claim 33, Kaga further teaches wherein the bendable thermal member is configured to draw heat away from the first ISLA and the second ISLA (“heat-dissipation structure of the imaging apparatus 10 enables heat generated from the image-sensor units 14A and 14B to be dissipated to the front cover 20 and the rear cover 21;” paragraph 0055).

Claim 34, Kaga further teaches wherein the bendable thermal member is non-linear in configuration (see bends in “bending section 34; paragraph 0057 and Fig. 4).

Claim 35, Kaga further teaches wherein the bendable thermal member is unitary in construction (heat dissipation sheet 30A is formed of a single sheet with bends; see paragraph 0058 and Fig. 4).

Claim 36, Kaga teaches an optical module (see Fig. 1) for an image capture device, the optical module comprising:
a first integrated sensor-lens assembly (ISLA) including a first image sensor and a first lens (lens barrel 11A and image sensor 12A; paragraph 0040);
a second ISLA including a second image sensor and a second lens (lens barrel 11B and image sensor 12B; paragraph 0040);
a heat sink located between the first ISLA and the second ISLA (heat receiver 31 attached to back face of image-sensor board 13; paragraph 0057 and Fig. 4); and
a thermal member including a non-linear configuration connected to the heat sink to facilitate heat dissipation during operation of the optical module (interposer 32 and heat dissipating section 33 of sheets 30A, 30B transfer heat away from image sensor; paragraph 0057, 0064).



Claim 38, Kaga further teaches wherein the first ISLA and the second ISLA define overlapping fields-of-view (“imaging optical system of each of the lens barrels 11A and 11B has an angle of view wider than 180 degrees;” paragraph 0043) and are configured to capture individual images and/or spherical images (“optical unit 1 is configured as a spherical imaging system to generate an image with a solid angle of 4π steradian;” paragraph 0043).

Claim 39, Kaga further teaches wherein the thermal member is non-unitary in construction (heat-dissipation structure comprises a heat dissipation sheet 30A and heat dissipation sheet 30B; paragraph 0055).

Claim 40, Kaga further teaches wherein the thermal member includes a first portion extending between the heat sink and the first ISLA (see interposer 32 of 30A; Fig. 4, 10) and a second portion extending between the heat sink and the second ISLA (see interposer 32 of 30B; Fig. 4, 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaga in view of Hirata (US 2014/0240454 A1).
Claim 23, Kaga teaches the device of claim 21, but is silent regarding wherein the device is configured for operation in a first mode, in which the first image sensor and the second image sensor are each active such that images are capturable by each of the first image capture device and the second image capture device, and a second mode, in which only one of the first image sensor and the second image sensor is active such that images are capturable by only one of the first image capture device and the second image capture device.
Hirata teaches an image capture device (see Fig. 9) configured for operation in a first mode, in which the first image sensor and the second image sensor are each active such that images are capturable by each of the first image capture device and the second image capture device (double-sided panoramic imaging pickup mode; paragraph 0203), and a second mode, in which only one of the first image sensor and the second image sensor is active such that images are capturable by only one of the first image capture device and the second image capture device (single-sided panoramic image pickup mode; paragraph 0203).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Hirata with that of Kaga in order to allow optional pickup of a panoramic image while avoiding picking up images of the camera operator (see paragraph 0213 of Hirata). 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaga in view of Ai (US 2019/0052785 A1).

However, it is well-known in the art that a thermal member to transfer heat away from capture devices may be unitary in construction. 
Ai teaches a device comprising first and second integrated sensor-lens assembly (camera modules 302-1, 302-2; paragraph 0049 and Fig. 3A) comprising a thermal member (heatsink 308; paragraph 0052 and Fig. 3) located between the first and second image capture devices that non-linear and unitary in construction (see paragraph 0052 and Fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Ai with the heat dissipation structure of Kaga in order to improve the overall performance to reduce the risk of malfunction (see paragraph 0052 of Ai).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696